The chancellor decided, in this case, that in a de-t murrer for want of parties, the defendant must point out necessary parties, either by name, in reference to some statement of their names in the bill, or by their characters as the heirs, devisees, personal representatives, assigns, creditors, <&c., of some of the persons therein named or referred to.
That a person may be a necessary party, within the meaning of the rule requiring all persons interested to be made parties, although the proper decree may be made as to the subject matter of the litigation, in his absence, if the defendant makes no objection. And in such a case, if the defendant neglects to make the objection, by ,plea, answer, or demurrer, -of the want of parties who are only necessary to protect him from further litigation, the court in its discretion, may refuse to sustain the objection at the hearing, and require the cause to stand over to add hew parties in that stage of the suit.
That to sustain a bill filed by several complainants, upon •a general demurrer for want of equity, it must appear &at all of such complainants have an interest in the subject -matter of the litigation.
Decretal order overruling demurrer reversed with costs, and demurrer allowed, with liberty to complainants to amend.